DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 11194344 B2) in view of FERREN et al. (US 20090138138 A1) from IDS.
Regarding Claim 1, Li teaches a Li Title: Methods And System For Autonomous Landing):
an image capture device (Li col5, ll42-43: The imaging device 102 can be configured to capture images of the surrounding environment);
an altimeter (Li col26, ll56-61: the vertical distance (or altitude) between UAV and the marker center, z.sub.b, can be determined using one or more sensors onboard the UAV);
Li teaches landing pad image data (col7, ll8-10: FIG. 3 illustrates other exemplary landing markers, in accordance with embodiments. The markers may include any number of rings, concentric or not concentric).
Li does not but FERREN teaches
a vertical takeoff and landing, VTOL vehicle (FERREN Claim 1: A system to enhance situational awareness in a vertical takeoff and landing (VTOL) aircraft);
a database storing templateFERREN FIG5.53: a stored image 53; [0089] Additional information is overlaid on this imagery. The designated landing zone, if any, is marked by a dashed box 83); and
Li in view of FERREN further teaches
at least one processor in operable communication with the image capture device, the database and the altimeter, wherein the at least one processor is configured to (Li col34, ll12-20: The sensing module 2102 can be operatively coupled to a processing unit 2104 having a plurality of processors. In some embodiments, the sensing module can be operatively coupled to a transmission module 2112 (e.g., a Wi-Fi image transmission module) configured to directly transmit sensing data to a suitable external device or system. For example, the transmission module 2112 can be used to transmit images captured by a camera of the sensing module 2102 to a remote terminal):
receive image data from the image capture device (Li col17, ll40-42: At block 1302, a new frame of image is received as the current frame. The new image can include data that is generated by an imaging device carried by a UAV);
receive altitude data from the altimeter (Li col26, ll56-61: the vertical distance (or altitude) between UAV and the marker center, z.sub.b, can be determined using one or more sensors onboard the UAV);
retrieve template landing pad image data for a target landing pad from the database (FERREN [0088] FIG. 8 depicts elements of a representative display for the aircrew. The background 81 of the display is taken up with photographic imagery, including obstacles 82. Areas outside of the limits of photographic imagery may be filled with a digital map, derived from the aircraft's terrain database, which helps place the imagery in context as the helicopter approaches);
scale the template landing pad image data based on the altitude data (FERREN [0048] Highly precise knowledge of the helicopter's position and attitude in space enables the imaging and display system to geo-reference the landing site and the helicopter's current position and to properly transform the image accordingly);
compare the scaled template landing pad image data and the image data received from the image capture device to locate the target landing pad therein, thereby providing target landing pad localization data (Li col2, ll2-8: determining a spatial relationship between the UAV and the target marker based at least in part on the plurality of images, and controlling the UAV to approach the target marker based on the spatial relationship while controlling the imaging device to track the target marker such that the target marker remains within a field of view of the imaging device; col 19, ll35-40: the criteria may be based on a distance between respective centers of the features, a comparison of respective perspectives of the features, and/or a comparison respective sizes of the features); and
control a function of the VTOL vehicle based on the target landing pad localization data (Li col5, ll36-41: the FIG. 1 illustrates an exemplary process for autonomous landing a UAV 100, in accordance with embodiments. Specifically, the UAV 100 can be controlled to detect and approach a target marker 112 that indicates a landing location, while tracking the target marker 112 using an imaging device 102 carried by the UAV 10).
FERREN discloses an imaging and display system provides helicopter pilots with an unobstructed display of a landing area, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Li to incorporate the teachings of FERREN, and apply the image overlay mechanism for a VTOL vehicle, as taught by FERREN into the methods and system for autonomous landing.
Doing so would provide an autonomous and precise landing for systems and methods for aiding landing of vertical takeoff and landing vehicle.

Regarding Claim 2, Li in view of FERREN teaches the VTOL vehicle of claim 1, and further teaches wherein the at least one processor is configured to control a function of the VTOL vehicle by executing an autopilot function based on the target landing pad localization data (Li col5, ll36-41: FIG. 1 illustrates an exemplary process for autonomous landing a UAV 100, in accordance with embodiments. Specifically, the UAV 100 can be controlled to detect and approach a target marker 112 that indicates a landing location, while tracking the target marker 112 using an imaging device 102 carried by the UAV 100).

Regarding Claim 3, Li in view of FERREN teaches the VTOL vehicle of claim 1, and further teaches wherein the at least one processor is configured to control a function of the VTOL vehicle by generating an augmented display including images based on the image data and an augmentation to indicate location of the target landing pad based on the target landing pad localization data (FERREN [0023] Using inertial navigation information from the aircraft or an independent system, the invention transforms the image to a desired viewpoint and overlays a representation of the helicopter's current position relative to the landing area; [0091] Because the captured image has been placed in 3D graphics space, a virtual viewpoint can be displayed from any possible point in that space). The same motivation of Claim 1 applies here.

Regarding Claim 4, Li in view of FERREN teaches the VTOL vehicle of claim 3, and further teaches wherein the augmentation includes an indication of lateral alignment of the VTOL vehicle relative to the target landing pad (Li col6, ll10-13: The imaging device 102 and the direction of its field of view 108 can be moved with the movement of the UAV 100. For instance, the imaging device 102 can move laterally and/or vertically when the UAV moves laterally and/or vertically). The same motivation of Claim 1 applies here.

Regarding Claim 5, Li in view of FERREN teaches the VTOL vehicle of claim 4, and further teaches wherein the at least one processor is configured to project a 3D volume from the target landing pad based on the target landing pad localization data and to determine the indication of lateral offset of the VTOL vehicle relative to the projected 3D volume (Li col26, ll1-3: An object with 3D coordinates (x.sub.c, y.sub.c, z.sub.c) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v); col26, ll21-27: Assume the marker center's coordinates in the UAV coordinate system is (x.sub.b, y.sub.b, z.sub.b), where z.sub.b represents the vertical distance between UAV and the marker center, and x.sub.b and y.sub.b represent horizontal components between the UAV and the marker center along the X and Y axes, respectively).

Regarding Claim 6, Li in view of FERREN teaches the VTOL vehicle of claim 5, and further teaches wherein the at least one processor is configured to display a graphic indicating the VTOL vehicle position, the 3D volume and the target landing pad (FERREN [0023] An imaging and display system provides helicopter pilots with an unobstructed display of a landing area in a brownout or whiteout condition by capturing a high resolution image of the landing area prior to obscuration. Using inertial navigation information from the aircraft or an independent system, the invention transforms the image to a desired viewpoint and overlays a representation of the helicopter's current position relative to the landing area; [0041] Imagery obtained from the sensor or sensors is sent to the processing element 10 for processing, which involves enhancing the image, placing it in a geo-referenced 3D graphics space, overlaying additional textual and graphical information such as the helicopter's current position relative to the LZ (landing zone), and transforming the imagery to the desired viewpoint). The same motivation of Claim 1 applies here.

Regarding Claim 7, Li in view of FERREN teaches the VTOL vehicle of claim 1, and further teaches wherein the at least one processor is configured to compare the scaled template landing pad image data and the image data received from the image capture device using a template matching algorithm (Li col18, ll22-31: An Features with different object IDs are compared with each other to determine if they are concentric to each other. Concentric features may be assigned the same object ID. The concentricity indicator indicates whether a feature is concentric with at least one other feature. The concentricity indicator may be set to true for features determined to be concentric with other features; otherwise, the concentricity indicator may be set to false. The determination of concentricity is discussed further in FIG. 15).

Regarding Claim 8, Li in view of FERREN teaches the VTOL vehicle of claim 1, and further teaches wherein the at least one processor is configured to compare the scaled template landing pad image data and the image data received from the image capture device using a template matching algorithm that incorporates rotation of the template landing pad image data (Li col26, ll45-51: the coordinates of the marker center in the camera coordinate system can be transformed into a third coordinate system (e.g., world coordinate system), which may then be transformed into the UAV coordinate system based on the relationship (e.g., rotation and/or translation) between the UAV coordinate system and the third coordinate system).

Regarding Claim 9, Li in view of FERREN teaches the VTOL vehicle of claim 1, and further teaches wherein the at least one processor is configured to access location data for the target landing pad from the database, to receive global position system data representing a location of the VTOL vehicle, and to initiate comparing of the scaled template landing pad image data and the image data received from the image capture device when the VTOL vehicle is within a predetermined proximity of the target landing pad based on the location data and the global position system data (Li col13, ll25-29: the search for landing may be initiated autonomously by the UAV based on internal or external triggers such as UAV state (e.g., UAV position, attitude, altitude, battery life), time, geographic location, sensor data, and the like; col19, ll44-49: Regarding the center distance criterion, the distance between the center o.sub.a of ring A 1406 and the center o.sub.c of ring C 1410 is determined. If the center distance is less than or equal to a predetermined threshold, then the center distance criterion is satisfied. Otherwise, the center distance criterion is not satisfied; col20, ll49-53: a comparison of respective perspectives of the features, and/or a comparison respective sizes of the features. Such exemplary criteria are illustrated below using ring A 1502 and ring B 1504 as an example).

Regarding Claim 10, Li in view of FERREN teaches the VTOL vehicle of claim 9, and further teaches comprising an autopilot system configured to fly the VTOL vehicle to the target landing pad based on the location data and the global position system data (Li col3, ll19-22: the UAV can be controlled to align its heading according to a heading marker prior to landing the UAV. In some embodiments, a security marker can be detected and verified prior to landing the UAV).

Regarding Claim 11, Li in view of FERREN teaches the VTOL vehicle of claim 1, and further teaches wherein the altimeter is a radio altimeter (Li col12, ll17-20: The prediction of the UAV velocity may be performed periodically, for example, at a given frequency (e.g., 1 Hz, 5 Hz, 10 Hz, 15 Hz, 16 Hz, 20 Hz, 50 Hz, 100 Hz, 200 Hz, 500 Hz, 1000 Hz)).

Regarding Claim 12, Li in view of FERREN teaches a method for providing landing assistance in a vertical takeoff and landing, VTOL, vehicle, the method comprising (Li Title: Methods And System For Autonomous Landing; FERREN Claim 1: A system to enhance situational awareness in a vertical takeoff and landing (VTOL) aircraft):
The metes and bounds of the limitations of the method claim substantially correspond to the system claim as set forth in claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 13-20, Li in view of FERREN teaches the method of claim 12. The metes and bounds of the limitations of the method claim substantially correspond to the system claim as set forth in Claims 2-8 and 11; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611